Title: Agreement with William Pearce, 23 September 1793
From: Washington, George,Pearce, William
To: 


          
            [Mount Vernon, 23 September 1793]
          
          Articles of Agreement made and entered into this twenty third day of September in the
            year of our Lord one thousand seven hundred & ninety three, by & between George
            Washington, President of the United States, on one part; and William Pearce of Kent
            County in the State of Maryland, on the other part—Witness, that for and in
            consideration of the wages and allowances herein after mentioned, the said William
            Pearce doth promise and agree to superintend, and manage to the best of his skill and
            judgment, the interest of the said George Washington at Mount Vernon and it’s
            Dependencies, comprehending the several farms, Mill, Fishery, Tradesmen of different
            kinds, Ditchers, Spinners, the person who has charge of the Jacks, Stud horse, mules
            &ca; and will enter upon the duties thereof on or before the first day of January
            next ensuing, and remain therein until the first day of January in the year one thousand
            seven hundred and ninety five; during which period he will, in all things, to the utmost
            of his abilities, discharge the trust reposed in him with diligence and integrity,
            following the plans that are, or shall be adopted, and such directions as he shall
            receive; & where these are not clear and definite, then to pursue the dictates of
            his own judgment in the premises; and even in cases where they may happen to be
            explicit, if repugnant to the ideas of the said William Pearce, the said George
            Washington will always, & with pleasure listen to any suggested alterations which
              may be offered by him with a view to the advancement of the Crops,
            increase of the Stocks, and for the general improvement of the Estate: the great objects
            of the said George Washington being to crop the Land in such a manner (by judicious
            rotations) as to keep it in an improving instead of a declining state; to make permanent meadows of wet or sunken lands capable of
            being reclaimed; to introduce Clover & other Grasses as far, and as fast as it can
            be done in tillable fields that are in condition to bear it, but avoiding at the same
            time too great an expense in the purchase of Seed; to substitute live in place of dead
            fences where it is practicable; and this with as much facility as the seasons and the
            nature of the case will admit, as the Inclosures are numerous, timber becoming scarce,
            & the common materials for fencing, in most instances, far to remove. These with
            regular weekly reports from each Farm & class of people—due attention to the Stocks
            on the several farms—to the tools & implements of husbandry thereon, taking an exact
            list thereof, & making the overseers accountable, not only for their forthcoming,
            but for the preservation of them from the weather; and in a word, to keep as regular
            accounts with each Farm, & with every seperate branch of business—debiting and
            crediting the same with every thing that goes to, or comes from them, as if they were
            the property of another person, thereby ascertaining the profit and loss—correcting, by
            a strict & close inspection into matters, the many abuses which there is too much
            reason to fear has crept into every branch of my business, from the little personal
            attention I have been able to bestow on it for many years last past; and lastly keeping
            all the Overseers and subordinate characters who are or may be placed under your
            management, strictly to their respective duties, will (together with clothing the
            people, providing for, & disposing of things belonging to the Estate on the best
            terms, & rendering regular accounts thereof) constitute the great out-lines of the
            trust which I have reposed in you. To go more into detail would be as tedious as it is
            unnecessary to a person competent to the superintendence of such a Concern as mine. for
            to tell a farmer that his fences ought to be in good order; his fields secured against
            trespassers of every kind; his grounds well ploughed; his Crop kept clear of grass &
            weeds; his seeds put in in good order & in due season; his Grain & hay cut at a
            proper time, & well stacked, & the former got out of the straw as soon after harvest as circumstances will permit, & that without Waste or
            loss of grain or straw; making butter & selling all that can be spared, as also such
            stock of different kinds as will by being culled out, render the remainder healthy &
            thriving; that his Cattle &ca ought to be regularly penned in summer & secured
            from bad weather in winter; and the utmost attention paid to the making of manure for
            the improvement of his fields at both seasons; that his work horses & oxen should be
            well attended to and kept in good & fit condition, thereby enabling them to perform
            the labour which they must undergo: to remind him of those things would, I say, be only
            observing what every Farmer must be thoroughly sensible his duty enjoins—but it may not
            be amiss to repeat that one of the most effectual steps to accomplish all these ends, is
            to see that the Overseers of the Farms & the Superintendants of other business are
            constantly at their posts; for it may be received as a maxim that if they are away or
            entertaining company at home, that the concerns entrusted to them will be neglected,
            & certainly go wrong: and it is not less certain that relaxation on his part will
            serve only to beget liberties on their’s; therefore strictness with justice is the sure
            means of having the business well conducted.
          In consideration of these Services well & truly performed on the part of the said
            William Pearce, the said George Washington doth hereby promise to pay him the said
            Pearce, the Sum of one hundred Guineas per annum, and in that proportion for a greater
            or lesser time actually employed in the said Washington’s service; and will allow him
            over and above, twelve hundred pounds of Pork; about five hundred pounds of beef, to be
            received at different times as it may happen to be killed for the use of the Mansion
            House or for market, and some fresh meat from what may be occasionally killed for like
            purposes, together with bread sufficient for his family; he is also to be allowed the
            use of Three Cows for the purpose of affording milk & butter therefor, and to raise
            poultry for the same, but not for sale. And if he brings Horses (not exceeding two) he
            is to be allowed Grain, & fodder or hay, for them; in which case he is not to use
            any horse or horses belonging to the Estate. The said George Washington doth moreover
            agree to allow the said William Pearce the use of a negro woman to wash & cook for
            his family—and a boy & girl to aid & attend in the House & garden; the first
            not to exceed fourteen or fifteen years of age, & the other
            twelve; and will put the House now occupied by Mr Hyland Crow, with the Kitchen
            adjoining, in decent repair and fitness for the purpose intended. And lastly, in order
            that the said William Pearce may have the entire controul over the Overseers of the
            different Farms, & others, hired as overlookers of any other business, he is hereby
            vested with full power and authority to engage such as he may have confidence in, &
            discharge those who do not conduct themselves well. Witness our hands & Seals the
            day & year first above written.

          
            Go: Washington
            William Pearce
          
          
            Teste Bw Dandridge.
          
        